THEA~TORNEYGENERAL
                         OF TEXAS
                               Ausmmr.    TRXASY        78711




                                     February     27.   1974



The Honorable David Wade, M. D.                                 Opinion No.   H-    245
         Commissioner
Texas Dept. of Mental Health                                    Re: Mechanics      of reim-
      and Mental Retardation                                    bursement    for revolving
Box 12668, Capitol Station                                      fund services   under $ 3f(l),
Austin,  Texas   78711                                          Title II, of Appropriation
                                                                Act fork 1974-1975.

Dear   Dr.   Wade:

       Your opinion request concerns    5 3f(l) of Title II of the Appropriations  Act
for fiscal 1974 and 1975 (A&1973,    63rd Leg.,    ch. 659., p. 1786), a rider author-
izing your department to I’maintain and operate on a reimbursable         basis a Motor
Pool, a Central Supply Service,   a Central Multilith Service,      a Central Labora-
tory Service,  and such other central services     as shall contribute to the efficiency
and economy of institutims   under its control and management.       I’

       Reimbursement          of funds is provided      for as follows:

                     “To reimburse    the funds from which expenditures       are
                     made, the Department      may make fund transfers      from
                     the appropriations   of the institutioixs and .agencies which
                     receive the services    and supplies,     or may submit pur-
                     chase vouchers through the office of the State Comptroller.                 ”
                     (p. 1886)

       You advise     that:

                           “Until recently,    the State Comptroller  has
                     transferred  funds, upon the written request of this
                     Department,    by means of a Comptroller’s      Journal
                     Voucher; however,      the Comptroller   is now of.the




                                          p.   1131
The Honorable   David Wade,    page 2    (H-245)




                 opinion that reimbursement    may be effected only by
                 the use of State Purchase   Vouchers  that are routed
                 to his office through the State Board ~of Control. I’

      Your questions   are as follows:

                         “1. Is it required that this Department     use
                 the purchase voucher system,in       order to obtain
                 reimbursement      for the cost of s.ervices and supplies
                 furnished by its central services     facilities to
                 institutions under the control and management        of
                 this Department.

                          “2.   If the foregoing question is answered
                 in the negative,      then may reimhursem,ent   be
                 effected by the transfer of funds, using a Comp-
                 troller’s    Journal Voucher or other similar docu-
                 ment of authorization.       ”

       We find no statute requiring that the    transactions    you~de,scribe be handled
only by the use of state purchase vouchers       and, presumably,     warrants.    In fact,
the above quoted rider to the Appropriations       Bill clearly authorizes    handling
the transactions  by journal voucher as you      describe.    This provisions   does not
conflict with any general statute and is not     unconstitutionally   outside of the subject
matter of the Appropriations   Act.

       Moreover,   we believe that Article 4413( 32),V. T. C. S., known as the
“Interagency   Cooperation  Act, ” contemplates   the type of journal voucher you
have been    employing as indicated by the following provision    in $ 6 of that act:

                 “Payments    for interagency    transactions  shall be
                 handled in the same manner as interagency         transactions
                 or by interdivisional   transfer of funds on the records
                 of the agency concerned,      subject to the applicable
                 provisions  of the biennial appropriations     act. ”

       On the other hand, the Comptroller       is designated as the superintendent and
director of the fiscal affairs of the state.     Stuard v. Thompson,   251 S.W. 277 (Tex.




                                    p.   1132
The Honorable   David Wade,              page 3     (H-245)




Civ. App.,    Ft. Worth, 1923, ,no writ)i ,His duties are set forth in Article 4344,
V. T. C. S. , a~ndwe quote the following sections which bear upon the subject
problem:

                        “Among               other duties the Comptroller   shall:

                        ‘1.      .   .


                         “3. Superintend the fiscal concerns of the
                  State, as the sole accounting officer thereof,   and
                  manage the same in the manner required~ly      law.

                        “4.  Require all accounts presented to him~
                 for settlement  not otherwise provided for by law to
                 be made on forms prescribed      by him, all such
                 accounts to be verified by affidavit a,8 to their correct-
                 ness, and he may administer     the oath himself in any
                 case in which he may deem it necessary.

                        I,
                             .   .   .   .




                        “7.  From time to time require all persons
                 receiving money or having the disposition or manage.-
                 ment of any property of the State, of which an account
                 is kept in his office, to render statements thereof to
                 him.

                        ‘1. . . .

                        “9.  Keep and settle all accounts in which the
                 State is interested,  including all moneys received by
                 the State as interest and other payments on land and
                 office fees of his and other departments   of the State
                 government,    and all other moneys received by the
                 State from whatever source and for whatever purpose.                ”

       Article 4355, V. T. C. S. , further provides that II[ al 11 claims and accounts
against the State shall be submitted on forms prescribed       by the Comptroller.   . . . I’




                                               p.   1133
The Honorable    David Wade,    page 4      (H-245)




       We believe these statutes authorize the Comptroller,   if he elects to do so,
to prescribe   the form and manner of handling your intr.aagency transactions,
regardless   of whether such forms are called journal vouchers or purchase
vouchers and that the Comptroller’s   directions in this regard.are   controlling.

       Accordingly,     our answer to your first question is that.although no
statute requires that your department use the purchase voucher sys,tem to obtain
reimbursement       for the cost of services  and supplies furnished.by     your central
service facilities,    the Comptroller    may make, such:requi.rement,      if he elects
to do so, under his general powers and duties.          Our anaw~er .to~ your., second
question is that although the appropriation      rider, and Article 441~3 (32), V. T. C. S.,
certainly authorize the use of journal vouchers for such transactions,             the Comp-
troller may refuse to approve such forms.

                                          SUMMARY

                  The Comptroller     of Public Accounts has the authority
           to prescribe   the forms to be used by the Department .of Mental
           Health-Mental    Retardation in obtaining reimbursement    for costs
           of services   and supplies furnished by its central services    facilities.


                                                       Yours   very   truly,




                                                 u     Attorney   General      of Texas




DAVID M. KENDALL,         Chairman
Opinion Committee




                                     p.   1134